Judgment, Supreme Court, New York County (Brenda Soloff, J., at plea, first sentence and motion to set aside sentence; James Yates, J., at second felony offender adjudication, and Harold Beeler, J., at resentence), rendered November 30, 1994, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Since defendant is a second felony offender, the 1-year sentence imposed in 1992 was illegal (see, People v May, 180 AD2d 974), and defendant therefore had no legitimate expectation of the finality of that sentence {see, People v Williams, 87 NY2d 1014). Defendant’s deceptive use of aliases and failure to *75correct the court’s misinformation as to his prior record during the plea and sentence proceedings concealed his predicate felon status (see, People v Holley, 168 AD2d 992, 993; People v Barnes, 160 AD2d 342). Under the circumstances, defendant’s rights under the double jeopardy provisions of the Federal and State Constitutions were not violated when the People made a timely motion to set aside the illegal sentence (CPL 440.40) and the court imposed a lawful sentence, irrespective of whether the illegal sentence had already been completed. We have considered defendant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.